                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                             )
UNITED STATES OF AMERICA,                    )            CASE NO. 1:19cr98-10
                                             )
              Plaintiff,                     )            JUDGE DAN AARON POLSTER
                                             )
                 vs.                         )            ORDER ACCEPTING PLEA
                                             )            AGREEMENT, JUDGMENT AND
        TEVRON ALLEN,                        )            REFERRAL TO U.S. PROBATION
                                             )            OFFICE
                           Defendant(s).     )
                                             )

        This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz regarding the change of plea hearing of _Tevron Allen which

was referred to the Magistrate Judge with the consent of the parties.

        On February 27, 2019, the Government filed a 61 count Indictment, charging Defendant

Tevron Allen in Counts 1, 6, and 14, with Conspiracy to Possess with the Intent to Distribute and

to Distribute Heroin, Cocaine Base (Crack), Cocaine, and Methamphetamine, Distribution of

Fentanyl, and Distribution of Heroin, in violation of Titles 21 U.S.C. § 846, 21 U.S.C. § 841(a)

(1) and (b)(1)(C). Defendant Allen was arraigned on February 28, 2019, and entered a plea of not

guilty to Counts 1, 6, and 14 of the Indictment before this Court. On September 30, 2019,

Magistrate Judge Ruiz received Defendant Allen's plea of guilty to Count _1 and 14 of the

Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea

should be accepted and finding of guilty entered.

        Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days

after it was issued.
       On de novo review of the record, the Magistrate Judges R&R is adopted. Defendant

Allen is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual

basis for the plea. The Court finds the plea was entered knowingly, intelligently, and

voluntarily. The plea agreement is approved.

       Therefore, Defendant Allen is adjudged guilty of Counts 1 and 14 of the Indictment,

Conspiracy to Possess with the Intent to Distribute and to Distribute Heroin, Cocaine Base

(Crack), Cocaine, and Methamphetamine, and Distribution of Heroin, in violation of Title

Titles 21 U.S.C. § 846, 21 U.S.C. § 841(a)(1) and (b)(1)(C). This matter was referred to the

U.S. Probation Department for the completion of a pre-sentence investigation and report.

Sentencing will take place on January 8, 2020 at 12:30 p.m. in Courtroom 18B, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, OH.

       IT IS SO ORDERED.

                                                     s/Dan Aaron Polster 10/16/2019
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE
